Order entered July 9, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00699-CV

                                BOBBY JOE EVENS, Appellant

                                                 V.

                             VEDA MICHELLE EVENS, Appellee

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-17-24977

                                             ORDER
       Before the Court is appellant’s motion for leave to proceed in forma pauperis. As the

clerk’s record reflects appellant proceeded in the trial court as indigent, he is not required to pay

costs in the appellate court. See TEX. R. APP. P. 20.1(b)(1). Accordingly, we GRANT the

motion.


                                                       /s/    DAVID EVANS
                                                              JUSTICE